Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of July 31,
2015 by and between Plug Power Inc., a Delaware corporation (the “Company”), and
Axane, S.A., a company incorporated under the laws of France (“Initial Holder”),
each of which is sometimes referred to herein as a “Party” and collectively as
the “Parties.”

 

R E C I T A L S

 

WHEREAS, pursuant to that certain Share Purchase Agreement, dated as of
July 24, 2015, by and among the Company, Hypulsion U.S. Holding Inc., a Delaware
corporation and a wholly-owned subsidiary of the Company, and Initial Holder
(the “Share Purchase Agreement”), Initial Holder will acquire 4,781,250 shares
(the “Shares”) of the Company’s Common Stock, par value $0.01 per share (“Common
Stock”), and may receive certain additional shares of such Common Stock in
accordance with Sections 2.2.1(iii) and 2.2.2(ii)(d) of the Share Purchase
Agreement; and

 

WHEREAS, in connection with the transactions contemplated by the Share Purchase
Agreement, the Company agreed to provide certain rights to Initial Holder to
cause the resale of the Shares and such additional shares of Common Stock to be
registered pursuant to the Securities Act (as defined below); and

 

WHEREAS, the Parties desire to set forth their rights and obligations relating
to the registration of the resale of the Registrable Securities (as defined
below) pursuant to the Securities Act;

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the transactions contemplated by the Share
Purchase Agreement, and for other good consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

1.             Definitions.  As used in this Agreement the following capitalized
terms shall have the following meanings:

 

“Addendum Agreement” shall have the meaning set forth in Section 11 hereof.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that (a) either directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified or (b) is a related co-investment vehicle, member or
partner of such Person.

 

“Agreement” shall have the meaning set forth in the recitals to this Agreement.

 

“Business Day” shall have the meaning assigned to such term in
Rule 14d-1(g)(3) under the Exchange Act.

 

--------------------------------------------------------------------------------


 

“Common Stock” shall have the meaning set forth in the recitals of this
Agreement.

 

“Company” shall have the meaning set forth in the recitals of this Agreement.

 

“Company Offering” shall have the meaning set forth in Section 3.4 hereof.

 

“Effectiveness Period” shall mean the period of time commencing on the date the
SEC declares the Resale Shelf Registration Statement effective and ending on the
Termination Date.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Holder” shall mean Initial Holder and any subsequent transferee of Registrable
Securities as permitted by Section 11, at such times as such Persons shall own
Registrable Securities.

 

“Indemnitee” shall have the meaning set forth in Section 7 hereof.

 

“Initial Holder” shall have the meaning set forth in the recitals of this
Agreement.

 

“Offering Blackout Period” shall have the meaning set forth in Section 3.4
hereof.

 

“Party” or “Parties” shall have the meaning set forth in the recitals of this
Agreement.

 

“Person” shall have the meaning set forth in the Share Purchase Agreement.

 

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by such Registration Statement, and by all
other amendments and supplements to such prospectus, including post-effective
amendments, and in each case including all material incorporated by reference
therein and excluding all “free writing prospectuses” as defined in Rule 405 of
the Securities Act.

 

“Registrable Securities” shall mean (a) the Shares, (b) subject to Section 2.5,
the True-Up Shares, and (c) any shares of Common Stock or other securities
issued or issuable in respect of Registrable Securities by way of spin-off,
dividend, distribution, stock split or in connection with a combination of
shares, reclassification, merger, consolidation or reorganization; provided,
however, that Registrable Securities shall not include (i) any securities for
which a Registration Statement relating to the sale thereof has become effective
under the Securities Act and which have been disposed of under such Registration
Statement, (ii) any securities sold pursuant to Rule 144, or (iii) any
securities held by a person whose registration rights pursuant to this Agreement
have terminated pursuant to Section 5 hereof.

 

“Registration Statement” shall mean any registration statement of the Company
which covers the resale of any of the Registrable Securities under the
Securities Act on an appropriate form, and all amendments and supplements to
such registration statement, including post-

 

2

--------------------------------------------------------------------------------


 

effective amendments, in each case including the Prospectus contained therein,
all exhibits thereto and all materials incorporated by reference.

 

“Resale Shelf Registration Statement” shall have the meaning set forth in
Section 2.1 hereof.

 

“Rule 144” means Rule 144 under the Securities Act (or any successor provision).

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Selling Holder” shall mean, with respect to a specified Registration Statement
pursuant to this Agreement, Holders whose Registrable Securities are included in
such registration.

 

“Share Purchase Agreement” shall have the meaning set forth in the recitals of
this Agreement.

 

“Shares” shall have the meaning set forth in the recitals of this Agreement.

 

“Suspension Event” shall have the meaning set forth in Section 3.3 hereof.

 

“Suspension Event Certificate” shall have the meaning set forth in Section 3.3
hereof.

 

“Termination Date” shall mean the earlier of (a) the date on which the
registration rights of all Persons pursuant to this Agreement have terminated
pursuant to Section 5 hereof or (b) the date the Company is acquired in a
transaction approved by the Company’s Board of Directors (including, without
limitation, through a merger, consolidation, stock purchase, or sale of all or
substantially all of the Company’s assets).

 

“True-Up Shares” shall mean 3,105,348 additional shares of Common Stock,
representing the Company’s good faith estimate of the number of additional
shares of Common Stock that could become issuable to the Initial Holder in
accordance with Section 2.2.1(iii) and Section 2.2.2(ii)(d) of the Share
Purchase Agreement.

 

2.             Resale Shelf Registration Rights.

 

2.1          Registration Statement Covering Resale of Registrable Securities. 
Not later than the Business Day following the date of this Agreement, the
Company shall file with the SEC a shelf registration statement on Form S-3
pursuant to Rule 415 under the Securities Act covering all of the Registrable
Securities registering the resale on a delayed or continuous basis of all such
Registrable Securities by the Holders (a “Resale Shelf Registration
Statement”).  The Company shall use its best efforts to have the Resale Shelf
Registration Statement declared effective under the Securities Act as
expeditiously as reasonably practicable following the filing of the Resale Shelf
Registration Statement.  The Company agrees to use its best efforts to maintain
the effectiveness of the Resale Shelf Registration Statement, including by
filing any necessary post-effective amendments and prospectus supplements during
the Effectiveness

 

3

--------------------------------------------------------------------------------


 

Period; provided that the effectiveness of the Resale Shelf Registration
Statement need not be maintained for the purposes of registering the resale of
securities that no longer constitute Registrable Securities or at any time when
the Company is not eligible to file a registration statement on Form S-3 (or any
similar or successor form) for the purpose of registering the resale of the
Registrable Securities.  If, during the Effectiveness Period, the Company
becomes eligible to file a registration statement on Form S-3 (or any similar or
successor form) for the purpose of registering the resale of the Registrable
Securities at any time when a Resale Shelf Registration Statement is not
effective, the Company, shall promptly file a Resale Shelf Registration
Statement and use best efforts to have such Resale Registration Statement become
effective as expeditiously as reasonably practicable in accordance with the
procedures described above.

 

2.2          Notification and Distribution of Materials.  The Company shall
notify the Holders in writing of the effectiveness of the Resale Shelf
Registration Statement and shall furnish to the Holders, without charge, such
number of copies of the Resale Shelf Registration Statement (including any
amendments, supplements and exhibits), the Prospectus contained therein
(including each preliminary prospectus and all related amendments and
supplements) and any documents incorporated by reference in the Resale Shelf
Registration Statement or such other documents as the Holders may reasonably
request in order to facilitate the sale of the Registrable Securities in the
manner described in the Resale Shelf Registration Statement.

 

2.3          Amendments and Supplements.  Subject to the provisions of
Section 2.1 above, the Company shall promptly prepare and file with the SEC from
time to time such amendments and supplements to the Resale Shelf Registration
Statement and Prospectus used in connection therewith as may be necessary to
keep the Resale Shelf Registration Statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all the
Registrable Securities during the Effectiveness Period.

 

2.4          Notice of Certain Events.  The Company shall promptly notify the
Holders in writing of any request by the SEC for any amendment or supplement to,
or additional information in connection with, the Resale Shelf Registration
Statement required to be prepared and filed hereunder (or Prospectus relating
thereto).  The Company shall promptly notify each Holder in writing of the
filing of the Resale Shelf Registration Statement (or the Prospectus relating
thereto), or any amendment or supplement related thereto or any post-effective
amendment to the Resale Shelf Registration Statement and the effectiveness of
any post-effective amendment.

 

2.5          Inability to Register True-Up Shares.  In the event that the
Company files the Resale Shelf Registration Statement to register the Shares and
the True-Up Shares and otherwise complies with its obligations under Sections
2.1 through 2.4 of this Agreement, but the True-Up Shares cannot be registered
on the same Resale Shelf Registration Statement as the Shares due a refusal by
the SEC to review or declare effective a registration statement that purports to
register both the Shares and the True-Up Shares, or for any other reason, such
failure to register the True-Up Shares shall not constitute a default under, or
non-compliance by the Company with, this Agreement so long as the Company shall
(a) as promptly as practicable, either (i) file an amendment to such
Registration Statement that eliminates the True-Up Shares from such Registration
Statement or (ii) withdraw such Registration Statement in its entirety and,
within one

 

4

--------------------------------------------------------------------------------


 

Business Day following such withdrawal, file with the SEC a new Resale Shelf
Registration Statement to register only the Shares, (b) continue to perform its
obligations hereunder with respect to such new Resale Shelf Registration
Statement and the Shares and (c) comply with its obligations under
Section 2.2.2(ii)(e) of the Share Purchase Agreement.  In such event, then from
and after the effective date of a Resale Shelf Registration Statement that does
not include the True-Up Shares, the term “Registrable Securities” shall mean
only the shares of Common Stock and other securities described in clauses
(a) and (c) of the definition of “Registrable Securities” set forth in this
Section 1 of Agreement.

 

3.             Suspension of Registration Requirement; Market Standstill.

 

3.1          The Company shall promptly notify each Holder in writing of the
issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement with respect to such Holder’s Registrable Securities or
the initiation of any proceedings for that purpose.  The Company shall use best
efforts to obtain the withdrawal of any order suspending the effectiveness of
such a Registration Statement as promptly as reasonably possible and promptly
notify in writing each Holder of Registrable Securities covered by such
registration statement of the withdrawal of any such order.

 

3.2          At any time when a Prospectus relating to a Registration Statement
is required to be delivered under the Securities Act to a transferee, the
Company shall immediately notify each Selling Holder (A) of the happening of any
event as a result of which the Prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and (B) in such event, to suspend sales of Registrable
Securities, and each Selling Holder will refrain from selling any Registrable
Securities pursuant to such Registration Statement until the Selling Holders are
advised in writing by the Company that the current Prospectus may be used, and
has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in any such Prospectus.  In
such event, unless such event constitutes a Suspension Event (as defined below),
the Company shall promptly, and in any event within 5 Business Days, prepare and
file a supplement to or an amendment of such Prospectus as may be necessary so
that, as supplemented or amended, such Prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading.  The Company shall, if
necessary, promptly, and in any event within 5 Business Days, amend the
Registration Statement of which such Prospectus is a part to reflect such
amendment or supplement.  The Company shall promptly notify the Selling Holders
in writing when the current Prospectus may be used.

 

3.3          Subject to the terms of Section 4 below, the Company’s obligation
under this Agreement to file, amend or supplement a Registration Statement, or
to cause a Registration Statement, or any filings with any state securities
commission, to become effective shall be deferred, for one or more reasonable
periods, each of which may not exceed 30 days, if the Board of Directors of the
Company determines in good faith that such deferral is in the best interest of
the Company and its stockholders in order to avoid the disclosure of information
not

 

5

--------------------------------------------------------------------------------


 

otherwise then required by law (in the absence of a registration or sales
thereunder) to be publicly disclosed (such circumstances being hereinafter
referred to as a “Suspension Event”).  The Company shall notify the Holders of
the existence of any Suspension Event by promptly delivering to each Holder a
certificate signed by an executive officer of the Company (“Suspension Event
Certificate”) stating that a Suspension Event has occurred and is continuing and
setting forth the duration of such Suspension Event (not to exceed 30 days from
delivery of the Suspension Event Certificate), or if such duration is not known,
the anticipated duration of such Suspension Event (not to exceed 30 days from
the delivery of the Suspension Event Certificate).  If the Suspension Event
Certificate does not set forth a definitive duration of the Suspension Event,
then upon the earlier of (i) 30 days following delivery of the Suspension Event
Certificate or (ii) the conclusion of the Suspension Event, the Company shall
notify the Holders in writing of the termination of the Suspension Event.

 

3.4          Subject to the terms of Section 4 below, each Holder of Registrable
Securities agrees, if requested by the managing underwriter or underwriters in a
Company-initiated underwritten offering (each, a “Company Offering”), not to
effect any public sale or distribution of any of the Registrable Securities
during an Offering Blackout Period, provided that the Company is actively
employing its good faith best efforts to cause the registration statement
associated with such Offering Blackout Period to be effective, if it has not
already become effective.  The Company shall use best efforts to give written
notice to each Holder of any Offering Blackout Period at least 15 days prior to
the commencement of the Offering Blackout Period; provided, however, that if the
Company is unable to provide 15 days advance notice of the commencement of the
Offering Blackout Period, the Company shall provide as much notice as reasonably
possible, and provided further that the failure to timely provide such notice
shall not in any way prohibit the commencement of an Offering Blackout Period. 
The “Offering Blackout Period” shall commence on a date set by the Company,
which shall be no earlier than the 5th day preceding the anticipated date of
pricing of such Company Offering, and shall end on the 45th day, or such sooner
date as is requested by the managing underwriter or underwriters in such Company
Offering, after the closing date of such Company Offering.

 

4.             Limitations on Suspension/Blackout Periods.  Notwithstanding
anything herein to the contrary, the Company covenants and agrees that (a) the
Company’s rights to defer certain of its obligations pursuant to Section 3.3
during the pendency of any Suspension Event, and (b) the Holders’ obligation to
suspend public sales of Registrable Securities pursuant to Section 3.4 during
one or more Offering Blackout Periods, shall not, in the aggregate, cause the
Holders to be required to suspend sales of Registrable Securities or relieve the
Company of its obligation to file a Registration Statement for longer than 60
days during any 12-month period.

 

5.             Termination of Registration Rights.  The rights granted pursuant
to Section 2 shall terminate, as to any Holder, at such time at which all
Registrable Securities held by such Holder can be sold in any three-month period
without registration in compliance with Rule 144.

 

6.             State Securities Laws and Sale Procedures.

 

6.1          The Company shall use its best efforts to file documents required
of the Company for normal blue sky clearance in states specified in writing by
the Holders; provided,

 

6

--------------------------------------------------------------------------------


 

however, that the Company shall not be required to qualify to do business or
consent to service of process in any jurisdiction in which it is not now so
qualified or has not so consented.

 

6.2          Each Holder agrees that it will not effect any disposition of the
Registrable Securities that would constitute a sale within the meaning of the
Securities Act other than transactions exempt from the registration requirements
of the Securities Act or as contemplated in a Registration Statement.

 

6.3          In the event of a sale of Registrable Securities by the Holder,
unless such requirement is waived by the Company in writing, the Holder must
also deliver to the Company’s transfer agent, with a copy to the Company, a
Certificate of Subsequent Sale substantially in the form attached hereto as
Exhibit A, so that the Registrable Securities may be properly transferred.

 

7.             Indemnification by the Company.  The Company agrees to indemnify
and hold harmless the Holders and, if a Holder is a person other than an
individual, such Holder’s officers, directors, employees, agents,
representatives and Affiliates, and each Person, if any, that controls a Holder
within the meaning of the Securities Act, and each other Person, if any, subject
to liability because of his, her or its connection with a Holder (each, an
“Indemnitee”), against any and all losses, claims, damages, actions,
liabilities, costs, and expenses (including without limitation reasonable fees,
expenses and disbursements of attorneys and other professionals), joint or
several, arising out of or based upon (i) any violation (or alleged violation)
by the Company of the Securities Act, the Exchange Act or state securities laws
and relating to action or inaction required of the Company under the terms of
this Agreement or in connection with any Registration Statement or Prospectus;
(ii) any untrue (or alleged untrue) statement of material fact contained in any
Registration Statement or any Prospectus; or (iii) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, however, that the Company shall
not be liable to such Indemnitee or any person who participates as an
underwriter in the offering or sale of Registrable Securities or any other
person, if any, who controls such underwriter within the meaning of the
Securities Act, in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon (a) an untrue statement (or alleged untrue statement) or
omission (or alleged omission) made in such Registration Statement or in any
such Prospectus in reliance upon and in conformity with information regarding
such Indemnitee or its plan of distribution or ownership interests which was
furnished in writing to the Company for use in connection with such Registration
Statement or the Prospectus contained therein by such Indemnitee, (b) any
Holder’s failure to send or give a copy of the final, amended or supplemented
prospectus furnished to the Holders by the Company at or prior to the time such
action is required by the Securities Act to the person claiming an untrue
statement or alleged untrue statement or omission or alleged omission if such
statement or omission was corrected in such final, amended or supplemented
Prospectus, or (c) an untrue statement or alleged untrue statement contained in
any offer made by a Holder relating to the Registrable Securities that
constitutes a “free writing prospectus” as defined in Rule 405 of the Securities
Act.

 

8.             Covenants of the Holder.  Each of the Holders hereby agrees
(i) to cooperate with the Company and to furnish to the Company the information
concerning such Holder, its

 

7

--------------------------------------------------------------------------------


 

plan of distribution and its ownership interests in securities of the Company in
connection with the preparation of a Registration Statement or Prospectus with
respect to such Holder’s Registrable Securities and any filings with any state
securities commissions as the Company may reasonably request (and to promptly
notify the Company of any material changes in such information set forth in a
Registration Statement prior to and during the effectiveness of such
Registration Statement), (ii) that it will not make any offer relating to the
Registrable Securities that would constitute a “free writing prospectus” as
defined in Rule 405 under the Securities Act, and (iii) to indemnify the
Company, its officers, directors, employees, agents, representatives and
Affiliates, and each person, if any, who controls the Company within the meaning
of the Securities Act, and each other person or entity, if any, subject to
liability because of his, her or its connection with the Company, against any
and all losses, claims, damages, actions, liabilities, costs and expenses
arising out of or based upon (A) any untrue statement or alleged untrue
statement of material fact contained in either such Registration Statement or
the Prospectus contained therein, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, if and to the extent that such statement or omission occurs from
reliance upon and in conformity with information regarding such Holder or its
plan of distribution or its ownership interests, which was furnished to the
Company in writing by such Holder for use therein, or (B) an untrue statement or
alleged untrue statement contained in any offer made by such Holder relating to
the Registrable Securities that constitutes a “free writing prospectus” as
defined in Rule 405 of the Securities Act.

 

9.             Indemnification Procedures.  Any Person entitled to
indemnification under this Agreement shall promptly notify the indemnifying
party in writing of the commencement of any action or proceeding of which such
Person has actual knowledge and with respect to which a claim for
indemnification may be made hereunder, but the failure of any indemnified party
to provide such notice shall not relieve the indemnifying party of its
obligations hereunder, except and only to the extent the indemnifying party is
materially prejudiced thereby and shall not relieve the indemnifying party from
any liability which it may have to any indemnified party otherwise than
hereunder.  In case any action or proceeding is brought against an indemnified
party and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate therein and, unless in
the reasonable opinion of outside counsel to the indemnified party a conflict of
interest between such indemnified and indemnifying parties may exist in respect
of such claim, to assume the defense thereof (alone or jointly with any other
indemnifying party similarly notified), to the extent that it chooses, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party that it so chooses (provided
that in connection with such assumption the indemnifying parties provide the
indemnified parties a full release of any costs or other expenses in connection
therewith), the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by such indemnified party
in connection with the defense thereof; provided, however, that (a) if the
indemnifying party fails to take reasonable steps necessary to defend diligently
the action or proceeding within 15 Business Days after receiving notice from
such indemnified party that the indemnified party believes it has failed to do
so; or (b) if such indemnified party who is a defendant in any action or
proceeding which is also brought against the indemnifying party shall have
reasonably concluded, based on the advice of counsel, that there may be one or
more legal defenses available to such indemnified party which are not available
to the indemnifying party;

 

8

--------------------------------------------------------------------------------


 

or (c) if representation of both parties by the same counsel is otherwise
inappropriate under applicable standards of professional conduct, then, in any
such case, the indemnified party shall have the right to assume or continue its
own defense as set forth above (but with no more than one firm of counsel for
all indemnified parties in each jurisdiction) and the indemnifying party shall
be liable for any expenses therefor, in which case the indemnifying party shall
pay or reimburse such legal or other expenses as they are incurred.  No
indemnifying party shall, without the written consent of the indemnified party
(which shall not be unreasonably withheld), effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim, (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any indemnified party
and (iii) does not and is not likely to materially adversely affect the
indemnified party.

 

10.          Expenses.  The Company shall bear all expenses incurred in
connection with the registration of the Registrable Securities pursuant to
Section 2 hereof.

 

11.          Transfer of Registration Rights.  The rights of a Holder under this
Agreement may be transferred by a Holder to a transferee who acquires
Registrable Securities equal to at least 2% of the outstanding shares of Common
Stock as of the date immediately preceding such transfer, provided, however,
that such transferee has executed and delivered to the Company a properly
completed agreement to be bound by the terms of this Agreement substantially in
the form attached hereto as Exhibit B (an “Addendum Agreement”), and the
transferor shall have delivered to the Company, no later than 30 days following
the date of the transfer, written notification of such transfer setting forth
the name of the transferor, the name and address of the transferee, and the
number of Registrable Securities so transferred.  The execution of an Addendum
Agreement shall constitute a permitted amendment of this Agreement.

 

12.          No Other Obligation to Register.  Except as otherwise expressly
provided in this Agreement, the Company shall have no obligation to the Holders
to register the Registrable Securities under the Securities Act.

 

13.          Rule 144 Reporting.  With a view to making available the benefits
of certain rules and regulations of the SEC that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use commercially reasonable efforts to (a) make and keep adequate current public
information available pursuant to paragraph (c) of Rule 144 and (b) file with
the SEC in a timely manner all reports and other documents required of the
Company under the Exchange Act.

 

14.          Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, in English, shall be delivered (A) if within the
United States, by first-class registered or certified airmail, or nationally
recognized overnight express courier, postage prepaid, or by facsimile, or
(B) if from outside the United States, by a recognized international express
courier service or facsimile, and shall be deemed given (i) if delivered by
first-class

 

9

--------------------------------------------------------------------------------


 

registered or certified mail domestic, upon the Business Day received, (ii) if
delivered by nationally recognized overnight carrier, one (1) Business Day after
timely delivery to such carrier, (iii) if delivered by a recognized
international express courier service, two (2) Business Days after timely
delivery to such carrier, (iv) provided that the recipient has provided a
facsimile number below, if delivered by facsimile, upon electric confirmation of
receipt and shall be addressed as follows, or to such other address or addresses
as may have been furnished in writing by a party to another party pursuant to
this Section 14:

 

if to the Company, to:

 

Plug Power Inc.

968 Albany Shaker Road,

Latham, New York 12110

Attention:  General Counsel
Facsimile:  (518) 782-7884

 

with a copy (which shall not constitute notice) to:

 

Goodwin Procter  LLP

Exchange Place

Boston, Massachusetts 02109

Attention: Robert P. Whalen, Jr.

Facsimile:  (617) 532-1231

 

if to the Holder, to:

 

L’Air Liquide SA, Direction des services juridiques

75, quai d’Orsay,

75007 Paris, France

Attention: Sylvain Tongas

Facsimile: 33 (0) 1 40 62 51 75

 

with a copy (which shall not constitute notice) to:

 

Baker & McKenzie

452 Fifth Avenue

New York, NY 10018, United States of America

Attention: Jeffrey E. Cohen

Facsimile: +1 212 310 1605

 

In the event of transfer of Registrable Securities, notices given pursuant to
this Agreement to a subsequent Holder shall be delivered to the relevant address
specified in the relevant Addendum Agreement whereby such Holder became bound by
the provisions of this Agreement.

 

10

--------------------------------------------------------------------------------


 

15.          Amendments; Waiver.  Except as permitted by Section 11, this
Agreement may not be modified or amended except pursuant to an instrument in
writing signed by the Company and the Holders owning 67% or more in number of
the Registrable Securities then held by all Holders.  Any waiver of a provision
of this Agreement must be in writing and executed by the Party against whom
enforcement of such waiver is sought.

 

16.          Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

 

17.          Entire Agreement; Severability.  This Agreement and the Share
Purchase Agreement set forth the entire agreement and understanding of the
parties relating to the subject matter hereof and supersede all prior and
contemporaneous agreements, negotiations and understandings between the parties,
both oral and written relating to the subject matter hereof.  If any provision
contained in this Agreement is determined to be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 

18.          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law.

 

19.          Counterparts.  This Agreement may be executed in two or more
counterparts, including via pdf or other electronic format, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument, and shall become effective when one or more counterparts
have been signed by each Party hereto and delivered to the other Party.

 

20.          Drafting Conventions; No Construction Against the Drafter.

 

20.1        The headings in this Agreement are provided for convenience and do
not affect its meaning. The words “include”, “includes” and “including” are to
be read as if they were followed by the phrase “without limitation”.  Unless
specified otherwise, any reference to an agreement means that agreement as
amended or supplemented, subject to any restrictions on amendment contained in
such agreement.  Unless specified otherwise, any reference to a statute or
regulation means that statute or regulation as amended or supplemented from time
to time and any corresponding provisions of successor statutes or regulations. 
If any date specified in this Agreement as a date for taking action falls on a
day that is not a Business Day, then that action may be taken on the next
Business Day.

 

20.2        The Parties have participated jointly with their respective counsel
in the negotiation and drafting of this Agreement.  If an ambiguity or question
of intent or interpretation arises, this Agreement is to be construed as if
drafted jointly by the Parties and there is to be no presumption or burden of
proof favoring or disfavoring any Party because of the authorship of any
provision of this Agreement.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

 

PLUG POWER INC.

 

 

 

 

 

By:

/s/ Pierre-Louis Perin

 

 

Name:

Pierre-Louis Perin

 

 

Title:

Attorney-in-fact

 

 

 

 

 

AXANE, S.A.

 

 

 

 

 

By:

/s/ Jean-François Ducholet

 

 

Name:

Jean-François Ducholet

 

 

Title:

Director General

 

[REGISTRATION RIGHTS AGREEMENT SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PLUG POWER INC.

CERTIFICATE OF SUBSEQUENT SALE

 

Broadridge Corporate Issuer Solutions, Inc.

1717 Arch St., Suite 1300

Philadelphia, PA 19103

 

RE:                           Sale of Shares of Common Stock of Plug Power Inc.
(the “Company”) pursuant to the Company’s Prospectus dated                , 2015
(the “Prospectus”)

 

Dear Sir/Madam:

 

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Shareholders in the
Prospectus, that the undersigned has sold the Shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus.

 

Selling Shareholder (the beneficial owner):

 

Record Holder (e.g., if held in name of nominee):

 

Restricted Stock Certificate No.(s):

 

Number of Shares Sold:

 

Date of Sale:

 

In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND.  Further, you should place a
stop transfer on your records with regard to such certificate.

 

 

Dated:

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

cc:  Plug Power Inc., 968 Albany Shaker Road, Latham, New York 12110; Attention:
Corporate Secretary

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AGREEMENT TO BE BOUND

 

BY THE REGISTRATION RIGHTS AGREEMENT

 

The undersigned, being the transferee of       shares of Registrable Securities
(as defined in the Registration Rights Agreement between Plug Power Inc. (the
“Company”) and Axane, S.A., dated      , 2015 (the “Registration Rights
Agreement”)), as a condition to the receipt of such Registrable Securities,
acknowledges that matters pertaining to the registration of the resale of such
Registrable Securities is governed by the Registration Rights Agreement and the
undersigned hereby: (1) acknowledges receipt of a copy of the Registration
Rights Agreement, and (2) agrees to be bound as a Holder and a Party by the
terms of the Registration Rights Agreement, as the same has been or may be
amended from time to time.

 

Agreed to this      day of       , 201  .

 

 

 

 

 

[Transferee Name]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

B-1

--------------------------------------------------------------------------------